DETAILED ACTION
This communication is responsive to Application 16/436,995 filed June 10, 2019.  Claims 1-11 are subject to examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1 and 3 are objected to because of the following informalities: 
Claim 1:  The limitation should be and a base station configured to: acquire, from the server… to clearly indicate the base station performs the steps following. 
Claim 3:  The limitation should be wherein the server stores, for each cell, the communication quality indicator for each applicable service to better indicate the server stores each cell quality indicator and associated SINR.
Appropriate correction by the Applicant is required for all informalities.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 7-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out a definition for “the server” indicated in a communication unit configured to acquire, from the server, and causes an antecedent basis issue.  Regarding claims 8-10, which are also rejected as each depend from independent claim 7, and therefore, inherit the 35 U.S.C. 112 issues of independent claims.

CLAIM INTERPRETATION

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 


Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: a communication unit configured to acquire, acquire, from [[the]]a server, a communication quality indicator and a processing unit configured to determine whether the host cell is an optimum cell in claim 7.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim limitations a communication unit configured to acquire, acquire, from [[the]]a server, a communication quality indicator and a processing unit configured to determine whether the host cell is an optimum cell have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because they use (or imply) “means for” coupled with functional language “acquire”, or “determine” without reciting sufficient structure to achieve the function, and is not preceded by a structural modifier.
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim(s) 7-10 have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: As per paragraphs [0138-0141, and 150] it appears the system consists of one or more CPUs coupled with storage (memory) containing software instructions (programs) and or data to a communication unit configured to acquire, from [[the]]a server, a communication quality indicator and a processing unit configured to determine whether the host cell is an optimum cell as follows:  
The algorithm for a communication unit configured to acquire, from [[the]]a server, a communication quality indicator is indicated in paragraph [0082] and Fig. 5, although specifics on how the acquiring is done (how, when, etc.) is not provided. 
The algorithm for a processing unit configured to determine whether the host cell is an optimum cell is described in paragraph [0085-0088] and Fig. 5, although specifics on how the determination is done (values, equation, etc.) is not provided..
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office Action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Throughout the text below the Applicant's claim citations are shown in italics whereas the examiner's interpretation and prior art citations are shown in bold.

Claims 1, 7-9, and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yokoyama, et al. (hereafter Yokoyama), US Patent Publication 2010/0172329.

Regarding Claim 1, Yokoyama teaches A communication system comprising: a mobile terminal (Fig. 25, mobile station 400); 
a server (Fig. 25, HO control server 600) configured to store a communication quality indicator (measurement data/characteristics data) for each applicable service (data services) and for each cell (base stations 500, 500a, 500b, and 500c);  (Yokoyama: [0199] "The HO control server 600 continuously collects measurement data of each link from the base stations 500, 500a, 500b, and 500c. Also the HO control server 600 continuously collects characteristics data of each communications system from the communication management server 300" where [0225] "Upon receipt of measurement data and characteristics data from the indicator value summarizer 621, the station evaluator 622 saves them in an HO management memory 623", where [0052] "The data collection unit 1a continuously collects measurement data 6 that indicates communication quality of uplink and downlink paths between the mobile station 2 and base stations 3, 4, and 5. There are several indicators representing communication quality, which include propagation loss, signal-to-interference ratio (SIR), and propagation delay, for example");
and a base station (800, 800a, 800b, and 800c) configured to acquire, from the server (server 300), the communication quality indicator (characteristics data) of a host cell that is the cell of the base station for an applicable service used by the mobile terminal camping on the host cell and the communication quality indicator of an adjacent cell (each communications system) adjacent to the host cell for the applicable service, (Yokoyama: [0286, Fig. 35] "[Step S73b] In response to the request issued at step S73a, the communication management server 300 transmits characteristics data of each communications system to the base station 800");
determine whether the host cell is an optimum cell for the applicable service among the host cell and the adjacent cell based on the acquired communication quality indicators, and when the host cell is not the optimum cell, make the mobile terminal transition to the adjacent cell which is the optimum cell. (Yokoyama: [0298-0300] "The base stations 800, 800a, 800b, and 800c then select an optimal target base station according to the class of data services that the mobile station 700 uses...According to the embodiments, optimal base stations are determined individually for uplink and downlink, and either the optimal base station for uplink or the optimal base station for downlink is selected according to what class of data services the mobile station uses. This feature enables, in a handover operation, appropriate selection of a target base station suitable for the class of data services used", and [0290, Fig. 35] "[Step S77] In response to the switchover request at step S76, the base station 800a requests the mobile station 700 to switch its connection. The mobile station 700 thus switches its connection from the base station 800 to the base station 800a").

Regarding Claim 7, Yokoyama teaches A base station (base stations 500, 500a, 500b, and 500c) comprising; a communication unit (Fig. 28, 520) configured to acquire, from [[the]]a server (server 300), a communication quality indicator (characteristics data) of a host cell that is the cell of the base station for an applicable service used by a mobile terminal camping on the host cell and the communication quality indicator of an adjacent cell adjacent to the host cell for the applicable service; (Yokoyama: [0286, Fig. 35] "[Step S73b] In response to the request issued at step S73a, the communication management server 300 transmits characteristics data of each communications system to the base station 800", where [0052] "The data collection unit 1a continuously collects measurement data 6 that indicates communication quality of uplink and downlink paths between the mobile station 2 and base stations 3, 4, and 5. There are several indicators representing communication quality, which include propagation loss, signal-to-interference ratio (SIR), and propagation delay, for example"),
and a processing unit configured to determine whether the host cell is an optimum cell for the applicable service among the host cell and the adjacent cell based on the communication quality indicators acquired by the communication unit, and when the host cell is not the optimum cell, make the mobile terminal transition to the optimum cell.  (Yokoyama: [0298-0300] "The base stations 800, 800a, 800b, and 800c then select an optimal target base station according to the class of data services that the mobile station 700 uses...According to the embodiments, optimal base stations are determined individually for uplink and downlink, and either the optimal base station for uplink or the optimal base station for downlink is selected according to what class of data services the mobile station uses. This feature enables, in a handover operation, appropriate selection of a target base station suitable for the class of data services used", and [0290, Fig. 35] "[Step S77] In response to the switchover request at step S76, the base station 800a requests the mobile station 700 to switch its connection. The mobile station 700 thus switches its connection from the base station 800 to the base station 800a" where, as known in the art, a base station has a processor).

Regarding Claim 9, The base station according to Claim 7, Yokoyama teaches wherein the communication unit acquires, from the server (server 300), the communication quality indicator of an SINR (Signal to Interference Ratio) (SIR) at a position where the mobile terminal camps in the host cell for the applicable service used by the mobile terminal camping on the host cell and the communication quality indicator of the adjacent cell for the applicable service, (Yokoyama: [0286, Fig. 35] "[Step S73b] In response to the request issued at step S73a, the communication management server 300 transmits characteristics data of each communications system to the base station 800"), where [0092] The indicator name field contains the name of each indicator representing communication quality of uplink and downlink. Such indicators may include propagation loss, SIR [i.e. SINR]");
and the communication unit determines whether the host cell is the optimum cell for the applicable service among the host cell and the adjacent cell based on the communication quality indicators acquired by the communication unit, and when the host cell is not the optimum cell, the processing unit makes the mobile terminal transition to the adjacent cell which is the optimum cell.   (Yokoyama: [0298-0300] "The base stations 800, 800a, 800b, and 800c then select an optimal target base station according to the class of data services that the mobile station 700 uses...According to the embodiments, optimal base stations are determined individually for uplink and downlink, and either the optimal base station for uplink or the optimal base station for downlink is selected according to what class of data services the mobile station uses. This feature enables, in a handover operation, appropriate selection of a target base station suitable for the class of data services used", and [0290, Fig. 35] "[Step S77] In response to the switchover request at step S76, the base station 800a requests the mobile station 700 to switch its connection. The mobile station 700 thus switches its connection from the base station 800 to the base station 800a").

Regarding Claim 11, Yokoyama teaches A method for controlling a base station (800, 800a, 800b, and 800c) comprising: acquiring, from a server (server 300), a communication quality indicator of a host cell that is the cell of the base station for an applicable service used by a mobile terminal (Fig. 25, mobile station 400) camping on the host cell and the communication quality indicator of an adjacent cell adjacent to the host cell for the applicable service;  (Yokoyama: [0286, Fig. 35] "[Step S73b] In response to the request issued at step S73a, the communication management server 300 transmits characteristics data of each communications system to the base station 800", where [0052] "The data collection unit 1a continuously collects measurement data 6 that indicates communication quality of uplink and downlink paths between the mobile station 2 and base stations 3, 4, and 5. There are several indicators representing communication quality, which include propagation loss, signal-to-interference ratio (SIR), and propagation delay, for example");
and determining whether the host cell is an optimum cell for the applicable service among the host cell and the adjacent cell based on the acquired communication quality indicators, and when the host cell is not the optimum cell, making the mobile terminal transition to the adjacent cell which is the optimum cell.  (Yokoyama: [0298-0300] "The base stations 800, 800a, 800b, and 800c then select an optimal target base station according to the class of data services that the mobile station 700 uses...According to the embodiments, optimal base stations are determined individually for uplink and downlink, and either the optimal base station for uplink or the optimal base station for downlink is selected according to what class of data services the mobile station uses. This feature enables, in a handover operation, appropriate selection of a target base station suitable for the class of data services used", and [0290, Fig. 35] "[Step S77] In response to the switchover request at step S76, the base station 800a requests the mobile station 700 to switch its connection. The mobile station 700 thus switches its connection from the base station 800 to the base station 800a").


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Throughout the text below the Applicant's claim citations are shown in italics whereas the examiner's interpretation and prior art citations are shown in bold.

Claims 2, 8, and 10 are hereby rejected under 35 U.S.C. 103 as being unpatentable over Yokoyama, et al. (hereafter Yokoyama), US Patent Publication 2010/0172329 in view of obviousness.

Regarding Claim 2, The communication system according to Claim 1, Yokoyama teaches determining whether a cell is optimum for the applicable service among the host cell and the adjacent cell based on the acquired communication quality indicators, and when the host cell is not the optimum cell, make the mobile terminal transition to the adjacent cell which is the optimum cell, but does not explicitly teach wherein when the communication quality indicator of the host cell for the applicable service used by the mobile terminal camping on the host cell does not exceed a threshold, the base station determines that the host cell is the optimum cell, when the communication quality indicator of the host cell for the applicable service exceeds the threshold and the communication quality indicator of the host cell is the smallest among the communication quality indicator of the host cell for the applicable service and the communication quality indicator of the adjacent cell, the base station determines that the host cell is the optimum cell, and  when the communication quality indicator of the host cell for the applicable service exceeds the threshold, and the communication quality indicator of the adjacent cell is the smallest among the communication quality indicator of the host cell for the applicable service and the communication quality indicator of the adjacent cell, the base station determines that the adjacent cell is the optimum cell.    
However, it is commonly known in the art the practice of verifying if a host cell or an adjacent cell is an optimal or best cell if it is within (lower, equal, or above) a threshold of a quality indicator with respect to an adjacent cell, and also with respect to other thresholds, and to handover a camped UE to an adjacent cell if it is or is not.  It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of Yokoyama and the known practice of determining an optimal cell for communications with the UE.

Regarding Claim 8, The base station according to Claim 7, Yokoyama teaches determining whether a cell is optimum for the applicable service among the host cell and the adjacent cell based on the acquired communication quality indicators, and when the host cell is not the optimum cell, make the mobile terminal transition to the adjacent cell which is the optimum cell, but does not explicitly teach wherein when the communication quality indicator of the host cell for the applicable service used by the mobile terminal camping on the host cell does not exceed a threshold, the base station determines that the host cell is the optimum cell, when the communication quality indicator of the host cell for the applicable service exceeds the threshold and the communication quality indicator of the host cell is the smallest among the communication quality indicator of the host cell for the applicable service and the communication quality indicator of the adjacent cell, the base station determines that the host cell is the optimum cell, and  when the communication quality indicator of the host cell for the applicable service exceeds the threshold, and the communication quality indicator of the adjacent cell is the smallest among the communication quality indicator of the host cell for the applicable service and the communication quality indicator of the adjacent cell, the base station determines that the adjacent cell is the optimum cell.    
However, it is commonly known in the art the practice of verifying if a host cell or an adjacent cell is an optimal or best cell if it is within (lower, equal, or above) a threshold of a quality indicator with respect to an adjacent cell, and also with respect to other thresholds, and to handover a camped UE to an adjacent cell if it is or is not.  It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of Yokoyama and the known practice of determining an optimal cell for communications with the UE.

Regarding Claim 10, The base station according to Claim 9, Yokoyama teaches determining whether a cell is optimum for the applicable service among the host cell and the adjacent cell based on the acquired communication quality indicators and SINR, and when the host cell is not the optimum cell, make the mobile terminal transition to the adjacent cell which is the optimum cell, but does not explicitly teach wherein when the communication quality indicator of the SINR of the host cell for the applicable service used by the mobile terminal camping on the host cell does not exceed a threshold, the processing unit determines that the host cell is the optimum cell, when the communication quality indicator of the SINR of the host cell for the applicable service exceeds the threshold, and the communication quality indicator of the host cell is the smallest among the communication quality indicator of the SINR of the host cell for the applicable service and the communication quality indicator of the SINR of the adjacent cell, the base station determines that the host cell is the optimum cell, and when the communication quality indicator of the SINR of the host cell for the applicable service exceeds the threshold, and the communication quality indicator of the SINR of the adjacent cell is the smallest among the communication quality indicator of the SINR of the host cell for the applicable service and the communication quality indicator of the adjacent cell, the base station determines that the adjacent cell is the optimum cell.   
However, it is commonly known in the art the practice of verifying if a host cell or an adjacent cell is an optimal or best cell if it is within (lower, equal, or above) a threshold of a quality indicator with respect to an adjacent cell, and also with respect to other thresholds, and to handover a camped UE to an adjacent cell if it is or is not.  It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of Yokoyama and the known practice of determining an optimal cell for communications with the UE.

Claims 3-4 are hereby rejected under 35 U.S.C. 103 as being unpatentable over Yokoyama, et al. (hereafter Yokoyama), US Patent Publication 2010/0172329 in view of Doppler, et al. (hereafter Doppler) US Patent Publication 2012/0236806 A1.

Regarding Claim 3, The communication system according to Claim 1, Yokoyama teaches and the base station acquires, from the server, the communication quality indicator of the SINR at a position where the mobile terminal camps in the host cell for the applicable service used by the mobile terminal and the communication quality indicator of the adjacent cell for the applicable service, (Yokoyama: [0286, Fig. 35] "[Step S73b] In response to the request issued at step S73a, the communication management server 300 transmits characteristics data of each communications system to the base station 800", where [0092] The indicator name field contains the name of each indicator representing communication quality of uplink and downlink. Such indicators may include propagation loss, SIR [i.e. SINR]"),
determines whether the host cell is the optimum cell for the applicable service among the host cell and the adjacent cell based on the acquired communication quality indicators, and when the host cell is not the optimum cell, makes the mobile terminal transition to the adjacent cell which is the optimum cell.  (Yokoyama: [0298-0300] "The base stations 800, 800a, 800b, and 800c then select an optimal target base station according to the class of data services that the mobile station 700 uses...According to the embodiments, optimal base stations are determined individually for uplink and downlink, and either the optimal base station for uplink or the optimal base station for downlink is selected according to what class of data services the mobile station uses. This feature enables, in a handover operation, appropriate selection of a target base station suitable for the class of data services used", and [0290, Fig. 35] "[Step S77] In response to the switchover request at step S76, the base station 800a requests the mobile station 700 to switch its connection. The mobile station 700 thus switches its connection from the base station 800 to the base station 800a").
Yokoyama teaches a server storing characteristics data of each communications system, but does not explicitly teach wherein the server stores, for each cell,  the communication quality indicator for each applicable service, [[for each cell, ]]and for each SINR (Signal to Interference Ratio).
However Doppler does teach wherein the server stores, for each cell,  the communication quality indicator for each applicable service, [[for each cell, ]]and for each SINR (Signal to Interference Ratio),  (Doppler: [0046] "In alternative embodiments, instead of comparing gain and loss in capacity, the increase or decrease in SINR can be compared in the cell serviced by HeNB#0 due to the added channel to the SINR in the neighboring cells, or a look up table containing channel quality indicator information, SINR information, or loss reports previously stored may be used"),
It would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify the method of Yokoyama to include the teachings of Doppler in (Doppler: [0046]).

Regarding Claim 4, The communication system according to Claim 3, the combination of Yokoyama and Doppler teaches determining whether a cell is optimum for the applicable service among the host cell and the adjacent cell based on the acquired communication quality indicators and SINR, and when the host cell is not the optimum cell, make the mobile terminal transition to the adjacent cell which is the optimum cell, but does not explicitly teach wherein when the communication quality indicator of the SINR of the host cell for the applicable service used by the mobile terminal camping on the host cell does not exceed a threshold, the base station determines that the host cell is the optimum cell, when the communication quality indicator of the SINR of the host cell for the applicable service exceeds the threshold, and the communication quality indicator of the host cell is the smallest among the communication quality indicator of the SINR of the host cell for the applicable service and the communication quality indicator of the SINR of the adjacent cell, the base station determines that the host cell is the optimum cell, and when the communication quality indicator of the SINR of the host cell for the applicable service exceeds the threshold, and the communication quality indicator of the SINR of the adjacent cell is the smallest among the communication quality indicator of the SINR of the host cell for the applicable service and the communication quality indicator of the adjacent cell, the base station determines that the adjacent cell is the optimum cell.  
However, it is commonly known in the art the practice of verifying if a host cell or an adjacent cell is an optimal or best cell if it is within (lower, equal, or above) a threshold of a quality indicator with respect to an adjacent cell, and also with respect to other thresholds, and to handover a camped UE to an adjacent cell if it is or is not.  It would have been obvious to one of ordinary skill in the art at the time the invention was made Yokoyama and the known practice of determining an optimal cell for communications with the UE.

Claim 5 is hereby rejected under 35 U.S.C. 103 as being unpatentable over Yokoyama, et al. (hereafter Yokoyama), US Patent Publication 2010/0172329 in view of Yousefi'zadeh, et al. (hereafter Yousefi'zadeh) US Patent Publication 2017/0359752 A1.

Regarding Claim 5, The communication system according to Claim 1, Yokoyama does not explicitly teach wherein when the applicable service is a VoLTE (Voice over Long Term Evolution) service, the server calculates the communication quality indicator of the cell of the base station for the VoLTE service using the number of connection attempts, which is the number of times the mobile terminal, camping on the cell of the base station and using the VoLTE service, has attempted to connect to the base station.
However, Yousefi'zadeh does teach wherein when the applicable service is a VoLTE (Voice over Long Term Evolution) service, the server calculates the communication quality indicator (RMSE) of the cell of the base station for the VoLTE service using the number of connection attempts (call attempts), which is the number of times the mobile terminal, camping on the cell of the base station and using the VoLTE service, has attempted to connect to the base station.  (Yousefi'zadeh: 0081] "In the first embodiment, average active UEs, average connected UEs, and peak connected UEs of a single cell are used to predict PRB utilization congestion threshold of that cell subsequently introducing an RMSE of 34%. Adding call attempts, average and peak number of ERABs, and total VoLTE calls results in an RMSE [Root Mean Square Error] of about 36%...In the last embodiment, average cell throughput, peak cell throughput, average UE throughput, and average cell spectral efficiency are added. The latter results in reducing the RMSE to less than 0.5%. This can be explained realizing the fact that the throughput counters are the best indicators of link qualities and speeds associated with PRB usage").
It would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify the method of Yokoyama to include the teachings of Yousefi'zadeh in order for a server to calculate a communication quality indicator of the cell for the VoLTE service using the number of call attempts (Doppler: [0081]).

Claim 6 is hereby rejected under 35 U.S.C. 103 as being unpatentable over Yokoyama, et al. (hereafter Yokoyama), US Patent Publication 2010/0172329 in view of Jung, et al. (hereafter Jung) US Patent Publication 2015/0189540 A1.

Regarding Claim 6, The communication system according to Claim 1, Yokoyama does not explicitly teach wherein when the applicable service is an FTP (File Transfer Protocol) service, the server calculates the communication quality indicator of the cell of the base station for the FTP service using an average throughput of the mobile terminal camping on the cell of the base station and using the FTP service.
However, Jung does teach wherein when the applicable service is an FTP (File Transfer Protocol) service (Jung: Table 1), the server calculates the communication quality indicator (QoS) of the cell of the base station for the FTP service using an average throughput of the mobile terminal camping on the cell of the base station and using the FTP service. (Jung:  [0073] "The scheduler determines the QoSs not satisfying the QoS when the average data rate of the QoSs is less than the reference data rate and/or the transmission delay of the QoSs is greater than the reference delay, and calculates the number of the corresponding QoSs as the number of the dissatisfactory QoSs. For example, when the average throughput of an individual QoS is less than (GBR*Rate_threshold) and/or the estimated delay of the individual QoS is greater than (packet delay budget*Delay_threshold), the scheduler determines that the individual QoS is dissatisfactory").
It would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify the method of Yokoyama to include the teachings of Jung in order for a server to calculate a communication quality indicator using an average throughput of the wireless  terminal (Jung: [0073]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD L SCHNELL whose telephone number is (408)918-7541.  The examiner can normally be reached on Monday-Friday 6:30A - 4:00P PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel Beharry can be reached on 571-270-5630.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer 

/R.L.S/Examiner, Art Unit 2416   

/KENNY S LIN/Primary Examiner, Art Unit 2416